Name: 82/247/EEC: Commission Decision of 31 March 1982 approving an amendment to the programme to promote the treatment, storage and marketing of quality cereals in Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  marketing;  political framework;  regions of EU Member States
 Date Published: 1982-04-23

 Avis juridique important|31982D024782/247/EEC: Commission Decision of 31 March 1982 approving an amendment to the programme to promote the treatment, storage and marketing of quality cereals in Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 110 , 23/04/1982 P. 0021 - 0021COMMISSION DECISION of 31 March 1982 approving an amendment to the programme to promote the treatment, storage and marketing of quality cereals in Schleswig-Holstein pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (82/247/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), and in particular Article 5 thereof, Whereas the Government of the Federal Republic of Germany on 24 August 1981 forwarded an amendment to the programme approved by the Commission Decision of 24 April 1981 to promote the treatment, storage and marketing of quality cereals in Schleswig-Holstein; Whereas the said amendment adapts the programme to the current situation and is consistent with the objectives and provisions of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme to promote the treatment, storage and marketing of quality cereals in Schleswig-Holstein, forwarded by the Government of the Federal Republic of Germany on 24 August 1981, is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23.2.1977, p. 1.